DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1 – 10 and 11 – 16 in the reply filed on 27 July 2022 is acknowledged.  The traversal is on the ground(s) that “if the search and examination of all the claims in an application may be made without serious burden, then the examiner must examine them on the merits”.  This is not found persuasive because serious burden can only be realized when actual search is carried out.  There is nothing that guarantees “the Examiner would naturally find art for the claimed invention of Group II while searching for the features of the claimed invention of Group I”.  As much as applicant believes so, the Office could also likewise believe that due to distinct classification of the claimed inventions, serious burden would have been the case had the claims not been restricted.  Merely assessing “naturally finding art” is not the same as asserting that arts found for one claimed group would inherently/obviously include scope of the other claimed group.
The requirement is still deemed proper and is therefore made FINAL.

Claims 17 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 July 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hokenmaier et al. (US 10,360,971).
Regarding claim 11, Hokenmaier et al. disclose a neuromorphic device (figs. 1 – 14 and all related texts) comprising: 
a memory cell array including memory cells (see for example DRAM array of fig. 4); 
an input/output line (lines portion on right of fig. 4), configured to access the memory cells and to write weights into the memory cells (col. 5 lines 60 – 61.  See also fig. 5, DRAM cells 510 outputting stored weights 514); and 
a neuron circuit including an integrator and an activation circuit (referred to as the Summation and Activation function circuit 1310, fig. 13), the integrator configured to sum read signals from the memory cells at the input/output line and output a sum signal (referred to as the accumulated result 534, fig. 5.  See also fig. 8 and 9), and the activation circuit configured to output an activation signal based on the sum signal of the read signals output from the integrator referred to as the output signal OUT from 1310, fig. 13).

Allowable Subject Matter
Claims 1 – 10 are allowed.

Claim 12 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest a neuromorphic device comprising, in combination: 
a first memory cell array including first memory cells corresponding to a first address, the first memory cells configured to store first weights, and second memory cells corresponding to a second address, the second memory cells configured to store second weights; and 
a first neuron circuit including a first integrator and a first activation circuit, the first integrator configured to sum first read signals from the first memory cells and output a first sum signal to the first activation circuit and to sum second read signals from the second memory cells and output second sum signals to the first activation circuit, and the first activation circuit configured to output a first activation signal based on the first sum signal and output a second activation signal based on the second sum signals of the first read signals output from the integrator.

The prior arts of record also fail to teach or reasonably suggest the neuromorphic device as set forth in claim 11 above, further comprising, in combination, the features and limitations additionally claimed at least in claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        August 4, 2022